P IER CURIAM. The Supreme Court has undertaken an assessment of its procedures to certify lawyers as specialists. To assist the Court in this task, we are pleased to appoint Judith Kilpatrick, an Associate Professor of Law at the University of Arkansas Law School in Fayetteville, as a special consultant to the Court. Professor Kilpatrick is a member of the American Bar Association Standing Committee on Specialization and is familiar with the American Bar Association sponsored certification process, as well as programs of other states. We ask Professor Kilpatrick to examine the structure, operations, and procedures of our specialist certification system and to report her findings and recommendations to us. We thank Professor Kilpatrick for her willingness to assist the Court in this endeavor and look forward to working with her.